I concur in the judgment of affirmance, and in the opinion of the commissioner; but I concur in that part of the opinion which holds that there was a legal delivery of the deed to the grantee after the death of the grantor, solely on the authority of Buryv. Young, 98 Cal. 446.1 My views on the subject, which I still entertain, were expressed in my dissenting opinion in Bury v.Young; but that case must be taken as establishing the law of this state. (See note to Bury v. Young, 35 Am. St. Rep. 186.)
Hearing in Bank denied.
1 315 Am. St. Rep. 186. *Page 91